Citation Nr: 1449690	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lung disability due to asbestos (claimed as asbestosis, chronic obstructive pulmonary disease, and mesothelioma).

2.  Entitlement to service connection for chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Portland, Oregon Department of Veterans Affairs Regional Office (RO).  The Veteran requested a hearing and appeared before the undersigned Veterans Law Judge (VLJ) in March 2011.  A Board decision and remand was issued August 2012.

The Veteran's representative submitted a waiver dated February 2013, and has waived the 30 day waiting period to submit additional evidence following receipt of the supplemental statement of the case (SSOC).  38 C.F.R. § 19.37 (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to a Board decision dated August 2012, the claim for a lung disability relating to asbestosis was reopened, with remand instructions to schedule the Veteran for a VA examination to determine the nature and etiology of the claimed lung disability due to asbestos exposure.  Following the VA examination, the RO was instructed to readjudicate the claim on the merits.  A VA examination was scheduled for September 2012, but the Veteran failed to appear.  With no VA examination evidence to consider, the RO issued a SSOC in February 2013, which continued to deny the claim of entitlement for service connection as to both issues.

Evidence from the claims file indicates that the Veteran has moved.  In January 2012, during a vocational rehabilitation appointment at the White City VA Medical Center (VAMC), the Veteran indicated he could not find work in the Medford area and intended to return to the Portland area.  Additionally, the Board received return mail of the Board remand in October 2012, as well as the SSOC in March 2013.  The Veteran's representative has asserted in a post-remand brief dated September 2014, that there is no evidence the Veteran ever received notification of his appointment for a VA examination.

As such, the Board finds that further efforts must be made to ensure the Veteran is informed of his rights with respect to his appeal, as well as an opportunity to receive a VA examination.

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake efforts to obtain the Veteran's current address of record.

2. Upon confirmation of the Veteran's whereabouts, the RO should schedule the Veteran for a VA examination by a pulmonary specialist, to determine the nature and etiology of the Veteran's current lung disability.  The examiner should consider all claimed disabilities and diagnoses.

The examiner should review the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files.  The examiner should provide an opinion, for each current respiratory disorder, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is related to asbestos exposure during the Veteran's service.  

The examiner is requested to provide rationale for all opinions expressed.

3.  The RO or AMC should request the Veteran's treatment records from:
* White City VAMC, dated January 2012 to present; and
* Portland VAMC, dated January 2012 to the present.  
Any such records should be associated with the claims file.  
 
4.  When the requested development is completed, and the RO or the AMC has ensured compliance with the requested actions, these claims should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



